COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                §
 CARL RAY TILLER,                                            No. 08-12-00325-CR
                                                §
                        Appellant,                               Appeal from
                                                §
 v.                                                           380th District Court
                                                §
 THE STATE OF TEXAS,                                        of Collin County, Texas
                                                §
                        Appellee.                           (TC # 380-80119-2012)
                                                §

                                        JUDGMENT

       This Court has considered this cause on the record and concludes the judgment of

conviction and the judgment of acquittal should be modified to reflect that the Honorable Keith

Dean heard the case. The judgment of conviction should also be modified to reflect that

Appellant was sentenced to serve a four year term in the Texas Department of Criminal Justice -

Institutional Division on each count (Counts I and II).

       We therefore affirm the judgment of the trial court as modified. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF FEBRUARY, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.